DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ response filed 2/7/22 has been entered. Claims 1-20 are pending.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott et al. (US 20110266070).
 drill bit 800 to advance a borehole (Fig. 8; [0039]). Scott discloses a bit body having a face on which is defined a plurality of blades 804 extending from the face and separated by channels between the blades and that each blade supports a plurality of first cutters and at least one or two of the plurality of blades supporting at least one or a plurality of chisel cutters (Fig. 8; [0069]). Scott discloses that the at least one chisel cutter 200, 300 has a base shaped to couple to the blade and a planar top surface 202, 302 positioned opposite to the base (Figs. 2A, 3A; [0043], [0044]). Scott discloses that the planar top surface is wedge-shaped, the wedge shape of the planar top surface comprising at least a first wedge side, a second wedge side, and a third wedge side, wherein the first wedge side and the second wedge side converge together to form an acute angle and the third wedge side is broader than a chisel point shaped by the acute angle (Figs. 2A, 3A). 
Regarding claim 2: Scott discloses that at least one of the plurality of first cutters comprises polycrystalline diamond compact ("PDC") ([0012]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 3-4 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 20110266070) in view of Shotwell (US 20160265280).
Scott discloses the invention substantially as claimed and as discussed above.
Regarding claim 3: Scott does not explicitly disclose that at least one of the plurality of first cutters defines a depression extending from the top surface and towards a central longitudinal axis of the bit body. Shotwell discloses that at least one of the plurality of first cutters 216, 276 defines a depression extending from the top surface and towards a central longitudinal axis of the bit body (Figs. 2B, 2C, 2E; [0029], [0030]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have substituted or added the cutter of Shotwell to the bit of Scott. As Scott teaches different cutting elements ([0069]) and as Shotwell explicitly teaches a certain design, it would have been within routine skill to select a specific shaped cutter to perform a specially desired cutting operation from a well-known and finite set of cutter shapes. Such a selection and such a simple substitution/addition would have been predictable with a reasonable expectation for success and no unexpected results.
Regarding claim 4: Scott, as modified by Shotwell, does not explicitly disclose that the at least one of the plurality of first cutters, that defines a depression extending from the top surface, comprises polycrystalline diamond compact ("PDC"). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have formed the cutter, that defines a depression extending from the top surface, so as to comprise a polycrystalline diamond compact 
Regarding claim 15: Scott, as modified by Shotwell, discloses at least one tungsten carbide cutter supported by the at least one blade of the plurality of blades (Shotwell - [0010]). 
Regarding claim 16: Scott, as modified by Shotwell, discloses a plurality of tungsten carbide cutters supported by the at least one blade of the plurality of blades (Shotwell - [0010]). 
Regarding claim 17: Scott, as modified by Shotwell, does not explicitly disclose that the at least one chisel cutter is positioned more distally from a central longitudinal axis of the bit body than at least one of the plurality of tungsten carbide cutters. However, Scott and Shotwell teach that the cutters can be positioned in various configurations depending on the desired cutting operation (Scott - [0039], [0051], [0069], [0072]; Shotwell - Figs. 2B, 2C, 2E; [0029], [0030]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the cutter placements, of Scott, as modified by Shotwell, so that the at least one chisel cutter is positioned more distally from a central longitudinal axis of the bit body than at least one of the plurality of tungsten carbide cutters. As Scott and Shotwell teach different cutter configurations and as it is notoriously well-known in the art to select cutter positions based on the desired cutting result, it would have been In re Japikse, 86 USPQ 70. See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 18: Scott, as modified by Shotwell, does not explicitly disclose that the at least one of the plurality of first cutters is positioned more proximally from a central longitudinal axis of the bit body than at least one of the plurality of tungsten carbide cutters. However, Scott and Shotwell teach that the cutters can be positioned in various configurations depending on the desired cutting operation (Scott - [0039], [0051], [0069], [0072]; Shotwell - Figs. 2B, 2C, 2E; [0029], [0030]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the cutter placements, of Scott, as modified by Shotwell, so that the at least one of the plurality of first cutters is positioned more proximally from a central longitudinal axis of the bit body than at least one of the of the plurality of tungsten carbide cutters. As Scott and Shotwell teach different cutter configurations and as it is notoriously well-known in the art to select cutter positions based on the desired cutting result, it would have been within routine skill to select specific placement to achieve a specific result. Such a positioning selection would have been predictable with a reasonable expectation for success and no unexpected results. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 20110266070) in view of Brackin et al. (US 20060162967).
Scott discloses the invention substantially as claimed and as discussed above.
Regarding claim 5: Scott does not explicitly disclose that at least one of the plurality of first cutters comprises segments constructed in a process involving hot isostatic pressing. Bracken discloses that cutting structures may be formed using hot isostatic pressure and thus discloses that at least one of the plurality of cutters can comprise segments constructed in a process involving hot isostatic pressing ([0010]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have formed at least one of the first cutters, of Scott, using a hot isostatic process, as taught by Brackin, so as to allow for the bit body to include infiltrants with higher melting temperatures and to avoid damage to the abrasive material within the abrasive-impregnated cutting structures that would occur if subjected to the higher temperatures. 
Regarding claim 9: Scott, as modified by Brackin, does not explicitly disclose that at least one of the chisel cutters comprises segments constructed in a process involving hot isostatic pressing. As discussed above, Bracken discloses that cutting structures may be formed using hot isostatic pressure and thus discloses that at least one of the plurality of cutters can comprise segments constructed in a process involving hot isostatic pressing ([0010]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have formed at least one of the chisel cutters, of Scott, using a hot isostatic process, as taught by Brackin, so as to allow for the bit body to include infiltrants with higher melting . 
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 20110266070) in view of Hall et al. (US 20150354285).
Scott discloses the invention substantially as claimed and as discussed above.
Regarding claim 6: Scott does not explicitly disclose that at least one of the plurality of first cutters comprises elements constructed with a metal binder joining a diamond table to a substrate such as but not limited to tungsten carbide. Hall discloses that cutting structures may be formed using a metal binder and thus discloses that at least one of the plurality of cutters can comprise elements constructed with a metal binder joining a diamond table to a substrate such as but not limited to tungsten carbide ([0002]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have formed at least one of the first cutters, of Scott, using elements constructed with a metal binder joining a diamond table to a substrate such as but not limited to tungsten carbide, as taught by Hall, so as to allow the diamond grains become mutually bonded to form a diamond layer over the substrate interface and so that the diamond layer is bonded to the substrate interface. 
Regarding claim 10: Scott, as modified by Hall, does not explicitly disclose that at least one of the chisel cutters comprises elements constructed with a metal binder joining a diamond table to a substrate such as but not limited to tungsten carbide. As discussed above, Hall discloses that cutting structures may be formed using elements constructed with a metal binder joining a diamond table to a substrate such as but not limited to tungsten carbide and thus discloses that at least one of the plurality of cutters . 
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 20110266070) in view of Doster (US 20100219000).
Scott discloses the invention substantially as claimed and as discussed above.
Regarding claim 7: Scott does not explicitly disclose that at least one of the plurality of first cutters comprises diamond elements sintered within a tungsten carbide matrix. Doster discloses that cutting structures may be formed using a tungsten carbide matrix and thus discloses that at least one of the plurality of cutters can comprise diamond elements sintered within a tungsten carbide matrix ([0031]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have formed at least one of the first cutters, of Scott, using diamond elements sintered within a tungsten carbide matrix, as taught by Doster, so as to provide increased exposure of the diamond grit particles in comparison to conventional matrix materials due to its relatively soft, abradable nature. 
Regarding claim 11: Scott, as modified by Doster, does not explicitly disclose that at least one of the chisel cutters comprises diamond elements sintered within a tungsten . 
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 20110266070) and Doster (US 20100219000), as applied to claim 7 above, and further.in view of Hall et al. (US 20150354285).
Scott, Doster, and Hall disclose the invention substantially as claimed and as discussed above.
Regarding claim 8: Scott, as modified by Doster, and Hall, discloses that the at least one of the plurality of first cutters comprises elements constructed with a metal binder joining a diamond table to a substrate such as but not limited to tungsten carbide (see above; Hall - [0002]).
Regarding claim 12: Scott, as modified by Doster, and Hall, does not explicitly disclose that the at least one of the chisel cutters comprises elements constructed with a metal binder joining a diamond table to a substrate such as but not limited to tungsten carbide. As discussed above, Hall discloses that cutting structures may be formed using elements constructed with a metal binder joining a diamond table to a substrate such as . 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 20110266070), alone.
Scott discloses the invention substantially as claimed and as discussed above.
Regarding claims 13 and 14: Scott does not explicitly disclose that the at least one chisel cutter is positioned more distally from the central longitudinal axis of the bit body than at least on the first cutters or all of the plurality of first cutters. However, Scott teaches that the cutters can be positioned in various configurations depending on the desired cutting operation ([0039], [0051], [0069], [0072]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the cutter placements, of Scott, so that the at least one chisel cutter is positioned more distally from the central longitudinal axis of the bit body than one or all of the plurality of first cutters. As Scott teaches different cutter configurations and as it is notoriously well-known in the art to select cutter positions In re Japikse, 86 USPQ 70. See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Response to Arguments
Applicants’ amendments and arguments, filed 2/7/22, with respect to the rejections of claims 1-20, have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein. 
Applicants’ arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Russel et al. (US 20190376345) discloses various claimed structures including at least one chisel cutter having a base shaped to couple to the blade and a planar top surface positioned opposite to the base, that the planar top surface is wedge-shaped, the wedge shape of the planar top surface comprising at least a first wedge side, a second wedge side, and a third wedge side, wherein the first .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
2/25/2022